J-S84035-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

SHAURN THOMAS

                             Appellant                No. 1943 EDA 2014


                   Appeal from the PCRA Order June 13, 2014
     in the Court of Common Pleas of Philadelphia County Criminal Division
                     at No(s): No. CP-51-CR-0916842-1993

BEFORE: OLSON, SOLANO, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                        FILED MAY 22, 2017

        Appellant, Shaurn Thomas, appeals from the order dismissing, as

untimely, his second petition filed under the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546.

        On May 15, 2017, Appellant filed a Joint Superseding Emergency

Petition To Remand To The Court Of Common Pleas.               Attached to this

petition is a letter dated May 12, 2017 from the Philadelphia District

Attorney’s Office, which states: “Based on our review and investigation,

sufficient evidence exists to undermine our confidence in [Appellant’s]

conviction and creates a basis for relief in the interests of justice. As such,

we will agree to vacate the conviction.”         Appellant’s Joint Superseding

Emergency Petition To Remand To The Court Of Common Pleas, 5/15/17,


*
    Former Justice specially assigned to the Superior Court.
J-S84036-16


Ex. A. Based on this letter, Appellant requests that this Court immediately

remand this case to the Philadelphia Court of Common Pleas for further

proceedings. Appellant asserts that the Commonwealth joins in this request.

      In view of the District Attorney’s letter and Appellant’s representation

that the District Attorney joins in Appellant’s emergency motion, we agree

that immediate remand is proper. Accordingly, we vacate the order denying

Appellant’s second PCRA petition and remand this case for further

proceedings.

      Order vacated.   Appellant’s Joint Superseding Emergency Petition To

Remand To The Court Of Common Pleas granted.              Appellant’s Second

Petition To Remand To The Court Of Common Pleas For A Hearing

Concerning After Discovered Evidence denied as moot. Case remanded for

further proceedings. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/22/2017




                                    -2-